CONCURRING OPINION
Donlon, Judge:
I add a comment to Judge Richardson’s discussion of United States v. S. H. Kress & Co. et al., 23 CCPA 90, T.D. 47764. In that decision, our appeals court reversed our court. S. H. Kress & Co. et al. v. United States, 66 Treas. Dec. 764, T.D. 47418.
In deciding Kress, this division, as then constituted, had relied on its own prior decision in F. W. Woolworth Co. v. United States, 63 Treas. Dec. 244, T.D. 46162 (appeal dismissed, United States v. F. W. Woolworth, Co., 66 Treas. Dec. 179, T.D. 47224), saying: “In the Wookoorth case, supra, this court weighed the legislative history of both the earthenware and chinaware paragraphs and concluded therefrom that it was the intention of Congress that the count of pieces under the earthenware paragraph should be made on the basis of entireties, not separate pieces * * * we reach the same conclusion as in the Wookoorth case, supra, * * *.” Kress, supra, at pages 767-768.
Our appeals court, in Kress, repudiated the notion that under paragraph 211 the concepts of entireties and of pieces are synonymous.
That is essentially the argument plaintiff advances here. Thirty years after Kress, plaintiff, in a brief singularly lacking in citation of supporting precedents, contends “that an article composed of various pieces should be regarded for customs purposes as one piece * * * if they [the various pieces] are firmly attached in such a way as to become, as an entirety, an article of commerce.” (Plaintiff’s brief, p. 4.)
This seems clearly a case in which to invoke the principle of stare decisis.